Citation Nr: 0521393	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-18 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether a September 1975 rating decision was clearly and 
unmistakably erroneous (CUE) in reducing the veteran's 
disability rating for chronic low back sprain from 10 percent 
to noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel
INTRODUCTION

The veteran's DD Form 214 is not of record.  A VA Form 07-
3101, Request for Information, which was submitted to the 
National Personnel Records Center, and received in August 
1970, notes the dates of active duty service as February 1965 
to January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.


FINDINGS OF FACT

The September 1975 rating decision included an error of law, 
that when called to the attention of later reviewers, compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.


CONCLUSION OF LAW

There was clear and unmistakable error in the September 1975 
rating decision.  38 C.F.R. §§ 3.105, 3.344 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is not for 
application in this claim.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001) (holding that the VCAA is not applicable to 
CUE matters.  

An unappealed decision of the RO becomes final and binding 
and is not subject to revision on the same factual basis in 
the absence of CUE.  Previous decisions which are final and 
binding, including decisions of service connection and degree 
of disability, will be accepted as correct in the absence of 
CUE.  38 C.F.R. § 3.105.  Here, a September 1975 rating 
decision reduced the veteran's 10 percent rating for low back 
sprain, which had been in effect since June 1970, to 0 
percent, effective from December 1975.  The appellant was 
notified of that decision and of his rights to appeal that 
decision in September 1975.  He did not appeal that decision.  
He now alleges that the September 1975 rating decision 
contained CUE. 

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Simply to claim CUE on the basis that prior adjudications 
improperly weighed or evaluated the evidence can never rise 
to the stringent definition of CUE.  Similarly, broad-brush 
allegations of failure to follow the regulations, failure to 
give due process, or any other general, nonspecific claim of 
error, cannot rise to the definition of CUE.  If a claimant 
wishes to reasonably raise CUE, there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). In addition, 
failure to address a specific regulatory provision involves 
harmless error unless the outcome would have been manifestly 
different.  Id. at 44.

Thus, as a threshold matter, a claimant must plead CUE with 
sufficient particularity.  Only if this threshold requirement 
is met does the Board have any obligation to address the 
merits of the CUE claim.  See Phillips v. Brown, 10 Vet. 
App. 25, 30-2 (1997) (distinguishing a denial of CUE due to 
pleading deficiency from a denial of CUE on merits).  

§3.344 Stabilization of disability evaluations
(a) Examination reports indicating 
improvement.  Rating agencies will handle 
cases affected by change of medical 
findings or diagnosis, so as to produce 
the greatest degree of stability of 
disability evaluations consistent with 
the laws and Department of Veterans 
Affairs regulations governing disability 
compensation and pension.  It is 
essential that the entire record of 
examinations and the medical-industrial 
history be reviewed to ascertain whether 
the recent examination is full and 
complete, including all special 
examinations indicated as a result of 
general examination and the entire case 
history.  This applies to treatment of 
intercurrent diseases and exacerbations, 
including hospital reports, bedside 
examinations, examinations by designated 
physicians, and examinations in the 
absence of, or without taking full 
advantage of, laboratory facilities and 
the cooperation of specialists in related 
lines.  Examinations less full and 
complete than those on which payments 
were authorized or continued will not be 
used as a basis of reduction.  Ratings on 
account of diseases subject to temporary 
or episodic improvement, e.g., manic 
depressive or other psychotic reaction, 
epilepsy, psychoneurotic reaction, 
arteriosclerotic heart disease, bronchial 
asthma, gastric or duodenal ulcer, many 
skin diseases, etc., will not be reduced 
on any one examination, except in those 
instances where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated.  Ratings on account of 
diseases which become comparatively 
symptom free (findings absent) after 
prolonged rest, e.g. residuals of 
phlebitis, arteriosclerotic heart 
disease, etc., will not be reduced on 
examinations reflecting the results of 
bed rest.  Moreover, though material 
improvement in the physical or mental 
condition is clearly reflected the rating 
agency will consider whether the evidence 
makes it reasonably certain that the 
improvement will be maintained under the 
ordinary conditions of life.  When 
syphilis of the central nervous system or 
alcoholic deterioration is diagnosed 
following a long prior history of 
psychosis, psychoneurosis, epilepsy, or 
the like, it is rarely possible to 
exclude persistence, in masked form, of 
the preceding innocently acquired 
manifestations. Rating boards 
encountering a change of diagnosis will 
exercise caution in the determination as 
to whether a change in diagnosis 
represents no more than a progression of 
an earlier diagnosis, an error in prior 
diagnosis or possibly a disease entity 
independent of the service-connected 
disability.  When the new diagnosis 
reflects mental deficiency or personality 
disorder only, the possibility of only 
temporary remission of a super-imposed 
psychiatric disease will be borne in 
mind. 

(b) Doubtful cases.  If doubt remains, 
after according due consideration to all 
the evidence developed by the several 
items discussed in paragraph (a) of this 
section, the rating agency will continue 
the rating in effect, citing the former 
diagnosis with the new diagnosis in 
parentheses, and following the 
appropriate code there will be added the 
reference "Rating continued pending 
reexamination ________ months from this 
date, §3.344."  The rating agency will 
determine on the basis of the facts in 
each individual case whether 18, 24 or 30 
months will be allowed to elapse before 
the reexamination will be made. 

(c) Disabilities which are likely to 
improve.  The provisions of paragraphs 
(a) and (b) of this section apply to 
ratings which have continued for long 
periods at the same level (5 years or 
more).  They do not apply to disabilities 
which have not become stabilized and are 
likely to improve.  Reexaminations 
disclosing improvement, physical or 
mental, in these disabilities will 
warrant reduction in rating.  38 C.F.R. 
§ 3.344 (2004).

The veteran asserts that his disability rating should not 
have been reduced in 1975 because his disability had remained 
the same or became worse.  He contends that the July 1975 VA 
medical examination, which was the basis for the reduction in 
the September 1975 rating decision, showed an increase in the 
disability, as compared to the August 1970 VA medical 
examination.  He also disagrees with the July 1975 VA 
examination finding that his low back disability was mild.  
In addition, he alleges that there was no basis for reduction 
as no material improvement had been showed.  He alleges that 
if the provisions of 38 C.F.R. §§ 3.103, 3.343, and 3.344 are 
properly followed, it will show the appellant to be entitled 
to the benefit sought. 

The Board had reviewed the evidence and the veteran's bases 
for CUE and finds that a valid claim of CUE has been pled.  
The appellant essentially alleges that his disability was 
shown, on VA examination in 1975, to be just as, or more 
disabling, than on VA examination in 1970.  This is no more 
than a mere assertion that the 1975 adjudication improperly 
weighed or evaluated the medical evidence.  The law is clear 
that this type of allegation can never rise to the stringent 
definition of CUE.  See Fugo, 6 Vet. App., at 43-44.  The 
Board also notes the allegation that the provisions of 
38 C.F.R. § 3.103, 3.343, and 3.344, were not properly 
followed.  In this regard, the 10 percent rating was in 
effect for a period of over 5 years.  Comparing the 
examination results, both of which indicate some loss of 
backward extension and lateral bending and complaints of 
pain, it is the Board's opinion that the result would have 
been manifestly different but for the error in failing to 
properly apply 38 C.F.R. § 3.344.



ORDER

The claim of CUE in a September 1975 rating decision, which 
reduced the rating for chronic low back strain from 10 
percent to noncompensable, is granted.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


